Citation Nr: 0404326	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

A review of the record shows that the veteran submitted a 
claim of entitlement to service connection for post-traumatic 
stress disorder in March 2002 and advised the RO that he had 
been receiving treatment at a VA mental health clinic.  The 
RO advised the veteran of his rights and responsibilities 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) in a May 2002 
letter and the veteran responded in June 2002 by sending a 
copy of a VA treatment record showing a diagnosis of post-
traumatic stress disorder in April 2002.  The medical record 
supplied also showed that the veteran related a history of 
seeing a service friend killed during service and of first 
being treated for a psychiatric problem in 1971.

The veteran underwent VA examination in September 2002 and 
again related a history of a fellow serviceman being shot in 
the veteran's presence.  An axis I diagnosis of post-
traumatic stress disorder was rendered based on the history 
as related by the veteran.  The examiner, however, did not 
specifically state whether the diagnosis was based upon 
verified inservice stressors.

The RO obtained the veteran's service personnel and service 
medical records.  There is no evidence of service in the 
Republic of Vietnam, but there is evidence of service in 
Thailand and the veteran asserts that he went on missions to 
Vietnam from his base in Thailand.  The veteran also 
submitted copies of letters written during service indicating 
that he flew on bombing missions, and that he had been shot 
at and had been guarded by Marines.  Additional verification 
of the alleged inservice stressor was not performed by the RO 
and the claim was denied as having no verified inservice 
stressor.

In May 2003, a Supplemental  Statement of the Case was issued 
and the veteran responded in June 2003 by supplying the name 
of the individual whom he asserts was killed in his presence 
during service.  Unfortunately, this document was not 
associated with the veteran's claims folder until it was 
received at the Board in November 2003 and the veteran has 
not waived his right to have the new evidence considered by 
the RO prior to appellate review by the Board.

It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
invalidated several provisions of the VCAA implementing 
regulations as contrary to the actual VCAA.  In Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Federal Circuit emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  Thus, given the evidence of record and 
considering the procedural outline as set forth in the VCAA 
and in recent opinions of the Federal Circuit in conjunction 
with the claims folder, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that all evidence of record is properly considered by the RO 
prior to the Board's final appellate consideration.

Furthermore, the Board finds that should the RO determine 
that benefits cannot be granted on the evidence of record, 
additional development is required to assist the veteran in 
substantiating his claim.  Specifically, the RO should 
request the veteran to identify the medical facility at which 
he received psychiatric treatment in 1971 and obtain those 
records if possible.  Also, at the request of the veteran's 
representative, the RO should advise the veteran of the 
importance of documents such as buddy statements.  The RO 
also has a duty to obtain records in the custody of a Federal 
department or agency under 38 C.F.R. § 3.159(c)(1) and should 
attempt to verify the alleged inservice stressor based upon 
the veteran's identification of the individual killed during 
service.
 
Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  The RO should ask the veteran to 
identify the facility at which he 
received psychiatric treatment in 1971; 
after obtaining any necessary releases, 
obtain those records and associate them 
with the veteran's claims folder.

3.  The RO should attempt to verify the 
veteran's alleged inservice stressor by 
obtaining sufficient information from him 
to determine if his service included 
missions to the Republic of Vietnam and 
if the fellow serviceman identified by 
the veteran was killed during service 
while serving with the veteran.  If 
sufficient information is obtained, the 
RO should contact the United States Armed 
Services Center for Unit Records Research 
(USASCURR) to verify the claimed 
stressors.  Any and all documents 
received should be associated with the 
veteran's claims folder.  If the record 
contains insufficient information to 
attempt to verify the stressor, this 
should be noted in the record.

4.  If the RO determines that another VA 
psychiatric examination is required to 
determine if any diagnosed psychiatric 
disorder is a result of verified 
inservice stressors, the RO should 
schedule such an examination.  The 
veteran is hereby notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

5.  Upon completion of all requested 
development, the RO should again review 
the issue on appeal.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




